DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, 13, 15-20, 22, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piron (US 2016/0067007).
Regarding claim 1, Piron discloses a method for providing automated computer-based assistance for a surgical procedure, comprising: 
fusing data related to the surgical procedure from multiple data sources based on a current context, wherein the data includes medical images of a patient acquired using one or more medical imaging modalities (paragraphs 168, 169); 
performing real-time quantification (p. 177-179) of patient measurements based on the data from the multiple data sources based on the current context (p. 239, p. 240, S696, figure 14b); 
forecasting short-term predictions in the surgical procedure based on the current context, the fused data, and the real-time quantification of the patient measurements (p. 234, p. 240); 
determining suggestions for next steps in the surgical procedure and relevant information in the fused data based on the current context and the short-term predictions (p. 241, 288, 289); and 
presenting the suggestions for the next steps and the relevant information in the fused data to an operator (p. 288, 325).
Regarding claim 17, Piron discloses an apparatus for providing automated computer-based assistance for a surgical procedure, comprising:
	means for fusing data related to the surgical procedure from multiple data sources based on a current context, wherein the data includes medical images of a patient acquired using one or more medical imaging modalities (p. 168, 169);
	means for performing real-time quantification (p. 177-179) of patient measurements based on the data from the multiple data sources based on the current context (p. 239, p. 240, S696, figure 14b);
	means for forecasting short-term predictions in the surgical procedure based on the current context, the fused data, and the real-time quantification of the patient measurements (p. 234, 240);
	means for determining suggestions for next steps in the surgical procedure and relevant information in the fused data based on the current context and the short-term predictions (p. 241, 288, 289); and
	means for presenting the suggestions for the next steps and the relevant information in the fused data to an operator (p. 288, 325).

Regarding claims 2 and 18, Piron discloses wherein the data includes medical images acquired using multiple different medical imaging modalities and fusing data related to the surgical procedure from multiple data sources based on a current context comprises: registering the medical images acquired using the multiple different medical imaging modalities (p. 169).
Regarding claims 4 and 19, Piron discloses wherein the data further includes clinical measurements of the patient and fusing data related to the surgical procedure from multiple data sources based on a current context comprises: fusing the clinical measurements of the patient with the medical images of the patient (p. 168, 169, 239, 240).
Regarding claims 5 and 20, Piron discloses wherein performing real-time quantification of patient measurements based on the data from the multiple data sources based on the current context comprises: performing at least one or landmark tracking or anatomical object segmentation in the medical images of the patient (p. 177, 178, 180, 202).
Regarding claim 6, Piron discloses wherein performing at least one or landmark tracking or anatomical object segmentation in the medical images of the patient comprises: selecting a landmark tracking algorithm or an anatomical object segmentation algorithm from a plurality of stored core algorithms for landmark tracking or anatomical object segmentation based on the current context (p. 202); and performing real-time landmark tracking or anatomical object segmentation in the medical images of the patient using the selected landmark tracking or anatomical object segmentation algorithm (p. 158).
Regarding claims 9 and 22, Piron discloses wherein determining suggestions for next steps in the surgical procedure and relevant information in the fused data based on the current context and the short-term predictions comprises: determining suggestions using a trained intelligent artificial agent that is trained to learn distance metrics (p. 293, 332) to recognize a similarity between the current context and events in a knowledge base of medical procedures and infer suggestions for the next steps based on the events recognized to be similar to the current context in the knowledge base of medical procedures (p. 240, 241, 288, 289).
Regarding claim 13, Piron discloses wherein presenting the suggestions for the next steps and the relevant information in the fused data to an operator comprises: displaying 115, 116, only the relevant information in the fused data (p. 152, 166, 172). 
Regarding claim 15, Piron discloses visualizing relevant information and guiding the suggested next steps using augmented reality (p. 288, 339).
Regarding claims 16 and 26, Piron discloses automatically controlling a device 105 in the operating room to perform a task in the surgical procedure based on the determined suggestions for the next steps (p. 152, 190).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Guetter (US 7,822,291).
Regarding claim 3, Piron discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose selecting, by a trained artificial registration conductor, a trained artificial registration agent based on the different medical imaging modalities of the medical images and a current surgical context; and registering the medical images acquired using the multiple different medical imaging modalities using the selected trained artificial registration conductor. Guetter teaches the use of selecting, by a trained artificial registration conductor 101, a trained artificial registration agent based on different medical imaging modalities of medical images and a current surgical context; and registering the medical images acquired using the multiple different medical imaging modalities using the selected trained artificial registration conductor (column 3, lines 20-62, col. 4, lines 22-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting, by a trained artificial registration conductor, a trained artificial registration agent based on the different medical imaging modalities of the medical images and a current surgical context; and registering the medical images acquired using the multiple different medical imaging modalities using the selected trained artificial registration conductor to the method of Piron as taught by Guetter for the purpose of effectively registering the medical images. 

Claims 7, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Syroid (US 2008/0234322).
Regarding claims 7, 8, and 21, Piron discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses forecasting the short-term predictions in the surgical procedure based on the current context, the fused data, and the real-time quantification of the patient measurements using at least one of computational models or statistical models (p. 240, 262, 325), but does not disclose fast-forward models including the at least one of computational models or statistical models (claims 7 and 21); updating the fast-forward models being real-time based on newly received data and refining the short-term predictions based on the updated fast-forward models (claim 8). Syroid teaches the use of fast-forward models including at least one of computational models or statistical models (p. 45, 101); updating the fast-forward models being real-time based on newly received data and refining short-term predictions based on the updated fast-forward models (p. 45, 101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fast-forward models including the at least one of computational models or statistical models; updating the fast-forward models being real-time based on newly received data and refining the short-term predictions based on the updated fast-forward models to the method of Piron as taught by Syroid for the purpose of effectively forecasting short-term predictions in the surgical procedure. 

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Dyell (US 2015/0364022).
Regarding claims 10 and 23, Piron discloses all of the claimed subject matter as set forth above in the rejection of claim 9, and further discloses rewarding suggested next steps that performed by a specific user (p. 225, 323), but does not disclose the use of a deep reinforcement learning method. Dyell teaches the use of a deep reinforcement learning method (p. 35). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of a deep reinforcement learning method to the method of Piron as taught by Dyell for the purpose of effectively determining suggestions for next steps in the surgical procedure.

Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of McNair (US 10,653,368).
Regarding claims 11-12 and 24-25, Piron discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose determining whether to raise an alert based on the current context and the short- term predictions (claims 11 and 24); providing at least one of an audio alert or a visual result in response to a determination to raise an alert based on the current context and the short-term predictions (claims 12 and 25). McNair teaches the use of determining whether to raise an alert based on a current context and predictions (column 20, lines 1-18); providing at least one of an audio alert or a visual result in response to a determination to raise an alert based on the current context and the predictions (c. 20, l. 1-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining whether to raise an alert based on the current context and the short- term predictions; providing at least one of an audio alert or a visual result in response to a determination to raise an alert based on the current context and the short-term predictions to the method of Piron as taught by McNair for the purpose of effectively determining suggestions for next steps in the surgical procedure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Sitrick (US 2003/0190954).
Regarding claim 14, Piron discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose presenting the suggestions for the next steps and the relevant information to the operator through natural language using a synthetic voice. Sitrick teaches the use of providing information to an operator through natural language using a synthetic voice (p. 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting the suggestions for the next steps and the relevant information to the operator through natural language using a synthetic voice to the method of Piron as taught by Sitrick for the purpose of effectively providing information to an operator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sperling, Nawana, and William discloses systems for providing automated computer-based assistance for surgical procedures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
May 19, 2022